UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2013 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-27622 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1796693 (I.R.S. Employer Identification No.) P.O. Box 1128 Abingdon, Virginia (Address of principal executive offices) 24212-1128 (Zip Code) 276-628-9181 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company (See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Act). Large Accelerated FileroAccelerated FileroNon-Accelerated Filer oSmaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 5,011,152 shares of common stock, par value $0.625 per share, outstanding as ofNovember 4, 2013 Highlands Bankshares, Inc. FORM 10-Q For the Quarter Ended September 30, 2013 INDEX PART I. FINANCIAL INFORMATION PAGE Item 1.Financial Statements Consolidated Balance Sheets at September 30, 2013 (Unaudited) and December 31, 2012 3 Consolidated Statements of Income (Unaudited) for the Three Months and Nine Months Ended September 30, 2013 and 2012 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three Months and Nine Months Ended September 30, 2013 and 2012 5 Consolidated Statements of Cash Flows (Unaudited) for theNine Months Ended September 30, 2013 and 2012 6 Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) for the Three Months and Nine Months Ended September 30, 2013 and 2012 7 Notes to Consolidated Financial Statements (Unaudited) 8-38 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39-47 Item 3. Quantitative and Qualitative Disclosures About Market Risk 47 Item 4.Controls and Procedures 47 PART II.OTHER INFORMATION Item 1.Legal Proceedings 48 Item 1A. Risk Factors 48 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3.Defaults Upon Senior Securities 48 Item 4.Mine Safety Disclosures 48 Item 5.Other Information 48 Item 6.Exhibits 48 SIGNATURES AND CERTIFICATIONS 49 2 PART I. FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Balance Sheets (Amounts in thousands) (Unaudited) September 30, 2013 (Note 1) December 31, 2012 ASSETS Cash and due from banks $ $ Federal funds sold Total Cash and Cash Equivalents Investment securities available for sale(amortized cost $61,722 atSept. 30, 2013, $60,234 at December 31, 2012) Other investments, at cost Loans, net of allowance for loan losses of $7,025 at Sept. 30, 2012, $7,449 at December 31, 2012 Premises and equipment, net Land held for sale - Deferred tax assets Interest receivable Bank owned life Insurance Other real estate owned, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Interest, taxes and other liabilities Other short-term borrowings Long-term debt Capital securities Total Other Liabilities Total Liabilities STOCKHOLDERS’ EQUITY Common stock (5,011 shares issued and outstanding) Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying Notes to Consolidated Financial Statements 3 Consolidated Statements of Income (Amounts in thousands, except per share data) (Unaudited) Nine Months Ended September 30, 2013 NineMonths Ended September 30, 2012 Three Months Ended September 30, 2013 Three Months Ended September 30, 2012 INTEREST INCOME Loans receivable and fees on loans $ Securities available for sale: Taxable Exempt from taxable income Other investment income 73 31 29 Federal funds sold 35 33 Total Interest Income INTEREST EXPENSE Deposits Other borrowed funds Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses NON-INTEREST INCOME Securities gains, losses, net (4 ) - Service charges on deposit accounts Other service charges, commissions and fees Other operating income Other than temporary impairment - ) Total Non-Interest Income NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense of bank premises Furniture and equipment expense Other operating expense Foreclosed Assets – Loss on Sale / Write-down /Expenses Total Non-Interest Expense Income (Loss) Before Income Taxes ) ) Income Tax Expense (Benefit) ) ) Net Income (Loss) $ $ $ ) $ Basic Earnings(Loss) Per Common Share – Weighted Average $ $ $ ) $ Earnings (Loss)Per Common Share – Assuming Dilution $ $ $ ) $ See accompanying Notes to Consolidated Financial Statements 4 Consolidated Statements of Comprehensive Income (Amounts in thousands) (Unaudited) NineMonths Ended September 30, 2013 Nine Months Ended September 30,2012 Net Income $ $ Other Comprehensive Income Unrealized gains (losses) on securities duringthe period ) Less: reclassification adjustment for (gains) and losses included in net income 4 ) Other Comprehensive Income (Loss), before tax ) Income tax expense (benefit) related to other comprehensive income ) Other Comprehensive Income (Loss) ) Comprehensive Income $ $ Three Months Ended September 30, 2013 Three Months Ended September 30, 2012 Net Income (Loss) $ ) $ Other Comprehensive Income Unrealized gains (losses) on securities duringthe period ) Less: reclassification adjustment for(gains) included in net income - ) Other Comprehensive Income (Loss), before tax ) ) Income tax expense (benefit) related to other comprehensive income ) ) Other Comprehensive Income (Loss) ) ) Comprehensive Income $ ) $ See accompanying Notes to Consolidated Financial Statements 5 Consolidated Statements of Cash Flows (Amounts in thousands) (Unaudited) NineMonths Ended Nine Months Ended September 30, 2013 September30, 2012 CASH FLOWS FROM OPERATINGACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided byoperating activities Provision for loan losses Depreciation and amortization Net realized (gains) losses on available for sale securities 4 ) Net amortization on securities Other than temporary impairment charge - Amortization of capital issue costs 4 4 (Increase) decrease in interest receivable 2 ) Valuation adjustment of other real estate owned Valuation adjustment of deferred tax assets ) - Increase in other assets ) ) Increase (decrease) in interest, taxes and other liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Securities available for sale: Proceeds from sale of securities Proceeds from maturities of debt and equity securities Purchase of debt and equity securities ) ) Redemption of other investments Net (increase) decrease in loans ) Proceeds from sales of other real estate owned Premises and equipment expenditures ) ) Net cash provided by (used in)investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Net decrease in time deposits ) ) Net increase in demand, savings and other deposits Increase (decrease)in short-term borrowings ) Increase (decrease) in long-term debt ) Net cashprovided by(used in) financing activities ) Net(decrease) in cash and cash equivalents ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the year for: Interest $ $ SUPPLEMENTAL DISCLOSURE OF NONCASH TRANSACTIONS Transfer of loans to other real estate owned $ $ Loans originated from sales of other real estate owned $ $ See accompanying Notes to Consolidated Financial Statements 6 Consolidated Statements of Changes in Stockholders’ Equity (Amounts in thousands) (Unaudited) Accumulated Additional Other Total Common Stock Paid-in Retained Comprehensive Stockholders’ Shares Par Value Capital Earnings Income Equity Balance, June 30, 2012 $ ) $ Net income - Other comprehensive income (loss) - ) ) Balance, September30, 2012 $ ) $ Balance, June 30, 2013 $ ) $ Net income / (loss) - - - ) - ) Other comprehensive income (loss) - ) ) Balance, September30, 2013 $ ) $ Accumulated Additional Other Total Common Stock Paid-in Retained Comprehensive Stockholders’ Shares Par Value Capital Earnings Income Equity Balance, December 31, 2011 $ ) $ Net income - Other comprehensive income - Balance, September 30, 2012 $ ) $ Balance, December 31, 2012 $ ) $ Net income - Other comprehensive income (loss) - ) ) Balance, September 30, 2013 $ ) $ See accompanying Notes to Consolidated Financial Statements 7 Notes to Consolidated Financial Statements (Unaudited) (in thousands, except share, per share and percentage data) Note 1-General The consolidated financial statements of Highlands Bankshares, Inc. (the “Company”) conform to United States generally accepted accounting principles and to banking industry practices. The accompanying consolidated interim financial statements are unaudited. In the opinion of management, all adjustments necessary for a fair presentation of the consolidated financial statements have been included. All such adjustments are of a normal and recurring nature. The consolidated balance sheet as of December 31, 2012 has been extracted from the audited financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012 (the “2012 Form 10-K”). The notes included herein should be read in conjunction with the notes to consolidated financial statements included in the 2012 Form 10-K. The results of operations for the three month and nine month periods ended September 30, 2013 are not necessarily indicative of the results to be expected for the full year. The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Note 2-Loans and Allowance for Loan Losses(amounts in thousands) The composition of net loans is as follows: Sept. 30, 2013 December 31, 2012 Real Estate Secured: Residential 1-4 family $ $ Multifamily Construction and Land Loans Commercial, Owner Occupied Commercial, Non-owner occupied Second mortgages Equity lines of credit Farmland Secured (other) and unsecured Personal Commercial Agricultural Overdrafts Less: Allowance for loan losses Net deferred fees Loans, net $ $ 8 Notes to Consolidated Financial Statements (Unaudited) (in thousands, except share, per share and percentage data) The following table is an analysis of past due loans as of September 30, 2013: 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Total Past Due Current Total Financing Receivables Recorded Investment > 90 Days and Accruing Real Estate Secured Residential 1-4 family $ $
